Markewich and Bloom, JJ.,
dissent in a memorandum by Markewich, J., as follows: To paraphrase the quotation embodied in the memorandum for the court, there can be no doubt that defendant’s act of arson, as a result of which two people died, and a number of others were rendered homeless, was carefully planned and deliberate. That defendant remained on the scene, shouting “fire” and breaking windows, thus preventing the death toll from rising higher, entitles him to nothing. His “change of heart” was no change at all for, when he performed his “rescue,” he had already fully accomplished his main objective, to bring death to his targeted victims. He made no attempt whatever to save them, nor did he take the trouble to turn in an alarm of fire. It appears that defendant never learned anything from his earlier felony, and bids fair to learn nothing from this one. He is a dangerous, unstable criminal who will remain a potential threat to the community every moment he is permitted to be at large. Trial Term, best equipped to do so, has exercised discretion unexceptionably, and its judgment should not be disturbed.